


117 HR 4306 IH: Foreign Service Families Act of 2021
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4306
IN THE HOUSE OF REPRESENTATIVES

July 1, 2021
Mr. Castro of Texas (for himself, Mr. Fitzpatrick, Mr. Beyer, Mr. Carson, Ms. Wexton, Mr. Kim of New Jersey, Ms. Norton, Mr. Connolly, Ms. Spanberger, Mr. Cohen, Ms. Jacobs of California, Ms. Titus, Ms. Jackson Lee, and Ms. Bass) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Oversight and Reform, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To expand employment opportunities for spouses of Foreign Service officers, and for other purposes.


1.Short titleThis Act may be cited as the Foreign Service Families Act of 2021. 2.Telecommuting opportunities (a)AmendmentSubsection (b) of section 6502 of title 5, United States Code (relating to the executive agencies telework requirement), is amended—
(1)in paragraph (4)(B), by striking and after the semicolon; (2)in paragraph 5, by striking the period at the end; and
(3)by adding at the end the following new paragraph:  (6)enumerate the circumstances under which employees may be permitted to temporarily perform work requirements and duties from approved overseas locations..
(b)Access to ICASS systemNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall revise chapter 900 of volume 6 of the Foreign Affairs Manual, the International Cooperative Administrative Support Services Handbook, the Personnel Operations Handbook, and any other relevant regulations to allow each Federal agency that has enacted a policy pursuant to paragraph (6) of section 6502(b) of title 5, United States Code, as added by subsection (a), to have access to the International Cooperative Administrative Support Services (ICASS) system. 3.Employment and education programs for eligible family members of members of the foreign serviceSection 706(b) of the Foreign Service Act of 1980 (22 U.S.C. 4026(b)) is amended—
(1)in paragraph (1)— (A)by striking The Secretary may and inserting The Secretary shall; and
(B)by amending subparagraph (C) to read as follows:  (C)establishing a program for assisting eligible family members (as such term is defined in 3 FAM 7120) in accessing employment and education opportunities, which shall be modeled after the programs authorized under sections 1784 and 1784a of title 10, United States Code, and based on regulations modeled after those prescribed pursuant to subsection (b) of such section 1784; and;
(2)by redesignating paragraph (2) as paragraph (9); and (3)by inserting after paragraph (1) the following new paragraphs:

(2)The Secretary shall prescribe regulations— (A)to carry out paragraph (1)(C);
(B)to provide preference to eligible family members in hiring for any civilian position in the Department of State if— (i)the eligible family member is among persons determined to be best qualified for the position; and
(ii)the position is located in the country of assignment of the employee to whom they are related; (C)to ensure that notice of any vacant position in the Department is provided in a manner reasonably designed to reach eligible family members of such employees whose permanent duty stations are in the same country as that in which the position is located; and
(D)to ensure that an eligible family member who applies for a vacant position in the Department shall, to the extent practicable, be considered for any such position located in the same country as the permanent duty station of the employee to whom he or she is related. (3)Nothing in this section may be construed to provide an eligible family member with preference in hiring over an individual who is preference eligible.
(4)Under regulations prescribed by the Secretary, a chief of mission may, consistent with all applicable laws and regulations pertaining to the ICASS system, make available to a non-Department entity space in an embassy or consulate for the purpose of such non-Department entity providing employment-related training for eligible family members. (5)The Secretary may work with the Director of the Office of Personnel Management and the heads of other Federal departments and agencies to expand and facilitate the use of existing Federal programs and resources in support of eligible family member employment.
(6)The Secretary may— (A)develop partnerships with entities in the private sector to enhance employment opportunities for eligible family members and to provide for improved job portability, especially in the case of an eligible family member accompanying an employee to whom he or she is related to a new geographical area because of a change of permanent duty station of such employee; and
(B)work with the United States Chamber of Commerce and other appropriate private-sector entities to facilitate the formation of such partnerships. (7)The Secretary may prescribe regulations to incorporate hiring preferences for eligible family members of employees to whom they are related into contracts between the Department and private sector entities.
(8)
(A)The Secretary may enter into a cooperative agreement with the Council of State Governments to assist with funding of the development of interstate compacts on licensed occupations in order to alleviate the burden associated with relicensing in such an occupation by an eligible family member in connection with a permanent change of duty station of the employee to whom he or she is related. (B)The amount provided under subparagraph (A) as assistance for the development of any particular interstate compact may not exceed $1,000,000.
(C)The total amount of assistance provided under subparagraph (A) in any fiscal year may not exceed $4,000,000. (D)Not later than February 28 each year, the Secretary shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on interstate compacts described in subparagraph (A) developed through assistance provided under such subparagraph. Each report shall set forth information relating to the following:
(i)An interstate compact developed during the preceding calendar year, including the occupational licenses covered by such compact and the States agreeing to enter into such compact. (ii)An interstate compact developed during a prior calendar year into which one or more additional States agreed to enter during the preceding calendar year.
(E)The authority to enter into a cooperative agreement under subparagraph (A), and to provide assistance described in such subparagraph pursuant to such cooperative agreement, expires on September 30, 2024.. 4.Reporting on Foreign Service Family Reserve Corps (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees on the status of implementation of the Foreign Service Family Reserve Corps.
(b)ElementsThe briefing required under subsection (a) shall include the following elements: (1)A description of the status of implementation of the Foreign Service Family Reserve Corps (FSFRC).
(2)An assessment of the extent to which implementation was impacted by the Department of State’s hiring freeze and a detailed explanation of the effect of any such impacts. (3)A description of the status of implementation of a hiring preference for the FSFRC.
(4)A detailed accounting of any individuals eligible for membership in the FSFRC who were unable to begin working at a new location as a result of being unable to transfer their security clearance, including an assessment of whether they would have been able to port their clearance as a member of the FSFRC if the program had been fully implemented. (5)An estimate of the number of individuals who are eligible to join the FSFRC worldwide and the categories, as detailed in the Under Secretary for Management’s guidance dated May 3, 2016, under which those individuals would enroll.
(6)An estimate of the number of individuals who are enrolled in the FSFRC worldwide and the categories, as detailed in such guidance under which those individuals enrolled. (7)An estimate of the number of individuals who were enrolled in each phase of the implementation of the FSFRC, as detailed in such guidance.
(8)An estimate of the number of individuals enrolled in the FSFRC who have successfully transferred a security clearance to a new post since implementation of the program began. (9)An estimate of the number of individuals enrolled in the FSFRC who have been unable to successfully transfer a security clearance to a new post since implementation of the program began.
(10)An estimate of the number of individuals who have declined in writing to apply to the FSFRC. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
5.Treatment of family members of Foreign Service officers seeking positions customarily filled by Foreign Service officers or foreign national employeesSection 311 of the Foreign Service Act of 1980 (22 U.S.C. 3951) is amended by adding at the end the following new subsection:  (e)The Secretary shall hold a family member of a government employee described in subsection (a) seeking employment in a position described in such subsection to the same employment standards as those applicable to Foreign Service officers, Foreign Service personnel, or foreign national employees seeking the same or a substantially similar position..
6.In-state tuition rates for members of the Foreign Service, spouses, and dependent children
(a)In generalSection 135 of the Higher Education Act of 1965 (20 U.S.C. 1015d) is amended— (1)in the section heading, by striking the Armed Forces on active duty, spouses, and dependent children and inserting a qualifying Federal service;
(2)in subsection (a), by striking member of the armed forces who is on active duty for a period of more than 30 days and and inserting member of a qualifying Federal service; (3)in subsection (b), by striking member of the armed forces and inserting member of a qualifying Federal service; and
(4)by amending subsection (d) to read as follows:  (d)DefinitionsIn this section, the term member of a qualifying Federal service means—
(1)a member of the Armed Forces (as such term is defined in section 101 of title 10, United States Code) who is on active duty for a period of more than 30 days (as such term is defined in such section 101); or (2)a member of the Foreign Service (as such term is defined in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903)) who is on active duty for a period of more than 30 days..
(b)Effective dateThe amendments made by subsection (a) shall take effect at each public institution of higher education (as such term is defined in the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.)) in a State that receives assistance under such Act for the first period of enrollment at such institution that begins after the date of the enactment of this Act.  